DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a battery information processing system which processes information for calculating a full charge capacity of a battery module including a plurality of nickel metal hydride batteries, the system comprising: the claimed capacity calculation processing, the controller being configured to estimate an OCV from a result of detection by a voltage sensor and perform the processing when the estimated OCV is in a flat region of an OCV-SOC curve, as recited in Claim 1.
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a battery module capacity calculation method of calculating a full charge capacity of a battery module including a plurality of nickel metal hydride batteries, the method comprising: estimating an OCV from a result of detection by a voltage sensor, calculating the full charge capacity based on a fitting curve calculated by fitting processing of a Nyquist plot when the OCV of the battery module estimated in the estimating an OCV is in a flat OCV-SOC curve region, as recited in Claim 5.
Claim 6 includes language similar to that of Claim 5 and is allowable for reasons at least similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833